Citation Nr: 0335098	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  03-02 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for psoriasis.

2.  Entitlement to service connection for psoriatic 
arthritis.


REPRESENTATION

Appellant represented by:	Eddie Lawson, Jr.  Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel 


INTRODUCTION

The veteran had active service from June 1966 to March 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA). 

In May 2003 the veteran was afforded a Travel Board hearing 
at the RO that was conducted by the undersigned Veterans Law 
Judge. 


FINDING OF FACT

The veteran's psoriasis and psoriatic arthritis are probably 
etiologically related to reported quinine ingestion that 
occurred during service in the Republic of Vietnam.


CONCLUSION OF LAW

Psoriasis and psoriatic arthritis were incurred during 
military service.   38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R. §§  3.102, 3.156(a), 3.159 and 3.326(a)).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of VA to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Concerning the veteran's claims of service connection for 
psoriasis and psoriatic arthritis, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulations.  The 
record in this case includes the veteran's service medical 
records, and VA and private treatment records and examination 
reports.  With regard to providing assistance to the veteran 
it is also noted that he has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection.  Considering the 
foregoing, the Board therefore finds that the notice 
requirements of the new law and regulation have been met.   

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument, as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice him.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992).




Law and regulations

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
Certain chronic diseases, including arthritis, are considered 
to have been incurred in service even though there is no 
evidence of such disease during the period of service when 
the chronic disease manifests to a compensable degree within 
one year from separation from service. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2003).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

A chronic, tropical, prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic. 38 
C.F.R. § 3.307(a).  

Tropical disease.  The disease must have become manifest to a 
degree of 10 percent or more within 1 year from date of 
separation from service as specified in paragraph (a)(2) of 
this section, or at a time when standard accepted treatises 
indicate that the incubation period commenced during service.  
The resultant disorders or diseases originating because of 
therapy administered in connection with a tropical disease or 
as a preventative may also be service connected.  38 C.F.R. 
§  3.307(a)(4).  

 


Factual Background

The veteran's service DD 214, Report of Transfer or 
Discharge, shows that his service occupational specialty was 
as a military policeman, and that he was awarded the Vietnam 
Service Medal and Vietnam Campaign medal.  He had 11 months 
foreign or sea service.  

A January 1966 service induction Report of Medical History 
reveals a history of the veteran's grandparents having or 
having had had rheumatism or arthritis.  It was also 
affirmatively acknowledged that the veteran had or had had 
swollen or painful joints.  In the physician's examination 
medical summary report, it was reported that the veteran had 
leg cramps and pain in his knees.  The induction physical 
examination report was negative for any pertinent physical 
disorders.         

The veteran's entire service medical records, including his 
separation physical examination report are negative for any 
pertinent physical disorders.

Private medical records from the late 1980's reveal 
radiographic findings showing swelling of the right os calis, 
early arthritis of the left great toe, and an arthritic 
inflammatory process in the right hand later diagnosed as 
psoriatic arthritis.   

In a December 1988 statement from a physician of osteopathy, 
it was reported that for the last three to four years the 
veteran had had severe problems with joint pain.  It was 
reported that the symptoms had originally began in his feet 
and had spread to his left shoulder and wrist.  A minor 
psoriatic rash involving the scalp was reported.  The 
clinician opined that the polyarticular arthritis was 
consistent with psoriatic arthritis.          

Private clinical records from the 1990's through 2001 show 
ongoing treatment for psoriatic arthritis with multiple joint 
pain involving the knees, wrists, and hands along with 
multiple hand and wrist surgical procedures to alleviate 
pain. Treatment for scattered psoriatic plaques with a 
history to 1975 or 1980 was also reported.    

A VA general medical examination was performed in December 
2001. The veteran's medical history including numerous 
surgeries of the hands and wrists were reported.  A review of 
musculoskeletal history revealed that the veteran had been 
diagnosed with psoriatic arthritis, but there was some 
concern of a rheumatic component.  It was reported that in 
the 1970's or 1980's he developed pain in the small right 
finger and developed a flexion deformity and over time he 
developed bilateral wrist and hand pain with decreased range 
of motion. Bilateral shoulder, knee, ankle, and toe pain were 
also reported. Physical findings revealed bilateral claw 
hands.  It was reported that the veteran had multiple upper 
extremity thoracic and lower extremity (psoriatic) lesions.  
Limitation of motion of the upper and lower extremity joints 
was reported.  

The physical examination of the skin revealed area of 
exfoliation, crusting, and a history of severe psoriatic 
arthritis.  There was no acne formed disease or chloracne.  
Large and small erythematosus scaly plaques were reported in 
the groin, scrotum, perianal, sacral, scalp, thighs, abdomen, 
forearms, elbows, shoulders, lumbar and buttock areas.   The 
diagnoses were psoriatic arthritis, bilateral wrist, hands, 
elbows, knees, ankles toes, as well as cervical and lumbar 
spine; severe psoriasis.   At a December 2001 VA diabetes 
examination it was reported that that in 1975 or 1980 the 
veteran noted a skin rash with red scaling that over the 
years had progressed to larger portions of his body.  

Received in August 2002 were previously submitted private 
medical records along with information from medical 
dictionaries and web information on psoriatic arthritis and 
psoriasis.  

In an August 2002 statement from a physician of osteopathy, 
it was reported that the veteran had sought treatment in 1988 
for a four-year history of severe joint pain, and pain 
originating in 1977.  An initial diagnosis of asymmetric 
polyarticular arthritis was confirmed subsequent to referral 
in December 1988.  It was reported that the veteran has a 
family history of arthritis and a genetic disposition to 
arthritis, which was possibly triggered by an environmental 
stimulus. It was reported that Agent Orange or Dioxin has 
been associated with arthritis as a catalyst.  The physician 
of osteopathy stated that considering the fact that the 
veteran reported significant pain as early as 1972, it was 
possible if not probable that the condition manifested itself 
to a degree of 10 percent or more within one year of his 
service in the Republic of Vietnam or within a year of March 
18, 1968.   

It was also indicated that daily during his Vietnam tour, the 
veteran ingested an anti-malarial drug, Quinine Sulfate which 
had been discontinued as an anti-malarial drug.  The 
physician of osteopathy reported that the veteran had a 
serious case of psoriasis and that arthritis was a serious 
effect of psoriasis.  It was reported that psoriasis may be 
produced for no apparent reason or has been known to flare-up 
as a result of sunburn, skin irritation or has been known to 
result from ingestion and discontinuance of anti-malarial 
drugs.  The physician of osteopathy indicated that 
"cutaneous rashes" is one of the hypersensitivity cautions 
in the use of Quinine Sulfate and other anti-malarial drugs.  
He opined that psoriasis develops years before joint swelling 
and pain which was evident at least since 1977 in the 
veteran, and that it is possible or probable cause of the 
psoriasis or the seriousness of the condition in the veteran 
came as a direct result of ingestion and discontinuance of 
the anti-malarial drug during his Vietnam service.  

In a May 2003 statement the physician of osteopathy reported 
that he had supplemented his previous medical report with 
medical treatises on the subject of psoriasis, psoriatic 
arthritis and stimulants and catalysts of the disease.  The 
physician of osteopathy stated that psoriasis may be 
dominantly inherited and that a predisposed individual has 
the potential to develop lesions at any time, depending in 
part on the interaction of environmental influences with the 
skin that has a genetically determined abnormal physiology.  
It was stated that anti-malarial drugs are known to cause 
skin eruptions and changes in pigmentation, and that first 
and foremost among the anti-malarial drugs is Quinine.  The 
physician of osteopathy opined that the veteran was 
predisposed to psoriasis, i.e., a genetic disorder and that 
based on medical treatises, the ingestion of anti-malarial 
medications during his tour in Vietnam was the environmental 
factor that triggered the psoriasis that eventually led to 
the development of psoriatic arthritis. 

The physician of osteopathy stated that prolonged involvement 
can lead to marked joint involvement which happened in the 
case of the veteran.  He opined that the triggering of 
psoriasis would have been immediate upon its ingestion and 
would have been cumulative assuming the veteran ingested 
anti-malarial medications daily during his Vietnam tour.  It 
was stated that psoriatic eruptions may not have been evident 
immediately, but could consist of an unnoticeable 
discoloration of skin which was consistent with accepted 
treatises on drug induced skin diseases in that there may not 
be an immediate inflammatory reaction to the drug, but there 
may be a late phase reaction or true delayed hypersensitivity 
component.  The physician of osteopathy stated that skin 
response discoloration after the administration of anti-
malarial medications has been seen from as close to four 
months from administration to 70 months after administration.  

In association with the May 2003 medical opinion, the 
physician of osteopathy submitted excerpts from several 
medical treatises on dermatoxicology and dermatology 
regarding psoriasis and psoriatic arthritis; pigmentary 
changes caused by ingestion of anti-malarial drugs; and 
environmental influences in the development of psoriasis. 

In a November 2002 affidavit from the veteran's spouse, she 
indicated that she had been married to the veteran since 
1965, and that she had observed his appearance and condition 
including psoriasis and psoriatic arthritis.  It was stated 
that in October or November 1968 she observed the skin on the 
veteran's face and it was observed to be flaking and a red 
color.  She stated that it would flake in the area of his 
beard at the crack of the nose at the corners of his mouth, 
and the bottom of his nose.  It was stated that the veteran 
had complained to her about joint pain on or about 1970, and 
that the scaling and red and flaking patches of skin grew 
since his termination of duty in Vietnam and had spread to a 
majority of his entire body.  

A personal hearing was held in May 2003 at the RO before the 
undersigned veterans law judge.  The veteran testified that 
he had a year's tour in the Republic of Vietnam with B 
Company 716 MP Battalion.  He stated that as part of his 
"SOP" he was required to ingest anti-malarial medication on 
a daily basis for the entire duration of his tour in Vietnam.  
The veteran stated that he understood that there was quinine 
in the medication.  He testified that he did not have 
psoriasis or skin erosions upon entry into service.  He 
stated that immediately after his discharge from service he 
sought medical advice concerning his skin erosions, and that 
the records were not available.   The veteran testified that 
when he was home from Vietnam he grew a beard and began to 
have (skin) problems and when he shaved his beard he still 
had problems.  He stated that he sought treatment for the 
problem in 1968 or 1969, and that the problem had worsened 
and spread since that time.  The veteran testified that he 
had had surgeries on his hands and knees due to psoriatic 
arthritis.  He stated that his skin erosions began before the 
problem with his joints.  


Analysis      

The Board has reviewed the entire evidentiary data of record 
which confirms that the veteran served in the Republic of 
Vietnam.  However, neither psoriasis nor psoriatic arthritis 
are presumed diseases for possible exposure to an herbicide 
agent pursuant to 38 C.F.R. § 3.309(e).  

The record goes on to show that the veteran's pre-induction 
report of medical history reveals a history of swollen or 
painful joints along with a family history of rheumatism or 
arthritis.  However, the veteran's pre-induction physical 
examination report along with the entire service medical 
records and discharge physical examination records are absent 
for any complaints or findings referable to a skin disorder, 
including psoriasis or arthritis, including psoriatic 
arthritis.  Evidence of any pertinent pre-existing disorder 
is not shown.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.   

There is a dearth of interim medical evidence and the first 
medical evidence revealing treatment for psoriatic arthritis 
is in the late 1980's with subsequent multiple surgeries of 
the wrists and knees, along with treatment for psoriatic 
lesions with a reported history of skin lesions to 1975 or 
1980.    

The veteran has testified that during service in Vietnam he 
was required to ingest anti-malarial medication that he 
believed was quinine.  In addition, the veteran and his 
spouse have offered testimony and statements indicating that 
shortly after service, in late 1968, he began to have skin 
eruptions that began on his face and subsequently worsened 
and spread.  As indicated previously, there is no interim 
medical records in support of the veteran's assertions and 
generally, lay witnesses are not considered competent to 
offer evidence which requires medical knowledge.  However, 
laypersons are competent to describe symptoms.  See  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

In this regard, the veteran and his spouse's testimony and 
statements are considered competent for the purpose of 
reporting and describing the medication that he ingested 
during service, as well as the skin eruptions they reported 
seeing on the veteran's face in 1968.  Furthermore, the 
record includes a statement from a physician of osteopathy in 
which it is opined that an etiological relationship exists 
between the ingestion of quinine and psoriasis and resultant 
psoriatic arthritis.  Pertinent medical treatises have been 
offered in support of the opinion.  The Board also notes that 
other medical evidence does not refute the private medical 
opinion offered.

The veteran's representative asserts that service connection 
for psoriasis and psoriatic arthritis is available pursuant 
to 38 C.F.R. §  3.307(a)(4), which provides that resultant 
disorders or diseases originating because of therapy 
administered in connection with a tropical disease or as a 
preventative may also be service connected.  38 C.F.R. §  
3.307(a)(4).   In addition it is important to note that 
service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).   When all the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

Interim medical information supporting the veteran's claims 
is limited at best.  However, considering the unrefuted 
medical opinion of the doctor of osteopathy, along with the 
credible testimony and statements offered from the veteran 
and his spouse, there is a state of equipoise of the positive 
evidence with the negative evidence to warrant a favorable 
decision with regard to service connection for psoriasis and 
psoriatic arthritis.  

    
ORDER


Service connection for psoriasis is granted.

Service connection for psoriatic arthritis is granted.




	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



